UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-22887 RJO GLOBAL TRUST (Exact name of registrant as specified in its charter) Delaware 36-4113382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o R.J. O’Brien Fund Management, LLC 222 South Riverside Plaza Suite 900 Chicago, IL60606 (Address of principal executive offices) (Zip Code) (312) 373-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Statements of Financial Condition, as of September 30, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Schedules of Investments, as of September 30, 2013 (unaudited) and December 31, 2012 2-3 Consolidated Statements of Operations, for the three and nine months ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statement of Changes in Unitholders’ Capital, for the nine months ended September 30, 2013 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES 25 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements RJO GLOBAL TRUST AND SUBSIDIARY Consolidated Statements of Financial Condition Assets September 30, December 31, UNAUDITED Assets: Equity in commodity Trading accounts: Cash on deposit with broker $ $ Unrealized gain (loss) on open contracts ) Purchased options on futures contracts (premiums paid $0 and $753,417, respectively) - Total due from broker Cash and cash equivalents on deposit with affiliate Receivable from Global Diversified Managed Futures Portfolio LLC - Cash on deposit with bank Fixed income securities (cost $10,337,195 and $11,005,602, respectively), held by affiliate Interest receivable Cash on deposit with bank - Non-Trading Prepaid expenses - Non-Trading Total Assets $ $ Liabilities and Unitholders' Capital Liabilities: Equity in commodity Trading accounts: Options written on futures contracts (premiums received $0 and $978,634, respectively) $
